Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 10-12, 15, 17, 18, 24, 25 and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hindle (Hindle, Pat, “Antenna Technologies for the Future”, Microwave Jounal, January 15, 2018, Retrieved from the internet: URL: https//www.microwavejournal.com/articles/print/29572 – antenna-technologies-for-the-future, retrieved on July 27, 2020, 9 pages) (Applicant’s submitted prior art) teaches an antenna device comprising an additively manufactured base portion, an additively manufactured tubular body portion attached to the base portion, the body portion including a lattice configured to eliminate secondary printing support.
Hindle, however, fails to further teach that the lattice flares outward to support a choke structure.
Claims 2, 4, 5, 7, 8, 10, 25, 29-31, 33 and 34 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 11, Hindle teaches an antenna component comprising an elongate hollow body portion comprised of laser sintered alloy, configured to direct radio frequency signals, the body portion including a lattice on an outer circumferential side configured to avoid secondary printing support requirement, the lattice including openings.
Hindle, however, fails to further teach that the lattice flares outwardly upward toward an overhanging structure, and a depth of the openings of the lattice increases as the lattice flares outwardly upward.
Claims 12, 15, 17, 27 and 28 are allowed for at least the reason for depending on claim 11.
Regarding claim 18, the antenna structure of Hindle would enable a method of manufacturing an antenna comprising the steps of printing a tubular structure configured to send or receive radio frequency signals, including depositing multiple layers of laser sintered metal alloy, wherein the tubular structure has an outer circumferential side portion surrounded by a lattice, and the printing step is carried out without using secondary supports.
Hindle, however, fails to further teach that the lattice flares out to support choke structure of the tubular structure.
Regarding claim 24, Hindle teaches an antenna device comprising an additively manufactured hollow body portion, and an additively manufactured lattice structure including a plurality of intersecting linear structures extending from an outer circumferential surface of the hollow body portion.
Hindle, however, fails to further teach that the lattice structure flares out to support a choke structure connected to the hollow body portion.
Claim 32 is allowed for at least the reason for depending on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wilson et al (US 2010/0065192) teaches method and system for forming composite geometric support structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845